Citation Nr: 0433540	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  95-37 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for petit mal 
seizures, currently rated 10 percent disabling.  

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability of the left eye 
as a result of treatment at a Department of Veterans Affairs 
Medical Center.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from December 1944 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1995 and December 1996 rating decisions of 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The March 1995 
rating decision denied entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
the left eye as a result of VA treatment.  The December 1996 
rating decision denied an evaluation in excess of 10 percent 
for his service-connected seizure disorder.

In April 2004, the Board requested an independent medical 
opinion for the issue of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for additional disability of 
the left eye as a result of treatment at a VA Medical Center 
(VAMC) and the opinion was associated with the claims file in 
May 2004.  However, in Padgett v. Principi, No. 02-2259 (U.S. 
Vet. App. July 9, 2004), the United States Court of Appeals 
for Veterans Claims (Court) held that although the Board has 
the authority to obtain medical opinions pursuant to 38 
U.S.C. § 7109 and 38 C.F.R. § 20.901, the Board may not 
consider such additional evidence without remanding a claim 
to the agency of original jurisdiction for initial 
consideration of the evidence or obtaining a waiver from the 
appellant.  

The Board sent a letter to the veteran asking if he wished to 
waive RO consideration of the independent medical opinion 
pursuant to 38 C.F.R. § 20.1304 (2004).  In August 2004, the 
veteran's representative responded that he did not wish to 
waive RO review of the medical opinion.  Subsequently, in 
September 2004, the Court withdrew its opinion in Padgett.  
However, since the veteran has specifically declined to waive 
RO review of the opinion in response to a VA notice, the 
Board finds that due process requires that the veteran's 
request be honored.  Therefore, this issue is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  

Since the requested independent medical opinion did not 
pertain to the issue of entitlement to an increased rating 
for petit mal seizures, the Board finds that a remand of this 
issue is not appropriate.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran has a history of petit mal seizures.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
petit mal seizures have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 
4.121, 4.124a, Diagnostic Codes 8910, 8911 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
See 38 U.S.C.A. § 5103A (West 2002). 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in July 2001 apprised the veteran of the 
information and evidence necessary to substantiate his claim 
for an increased rating for his petit mal seizures.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  He was also advised to send any evidence in 
his possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim was initially adjudicated 
before the VCAA  notice letter was issued in July 2001.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2001 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's VA clinical and hospitalization records and he was 
afforded the appropriate VA examinations.  He has not 
identified any pertinent evidence that has not been obtained 
that is necessary to the adjudication of this claim.  In 
fact, in May 2003, the veteran's representative reported that 
there was no outstanding evidence and requested that the case 
be sent to the Board for appellate review.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist.  As such, the Board concludes that VA's duty to 
assist has been met.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  A 20 percent evaluation is 
warranted when there has been at least 1 major seizure in the 
last 2 years or there have been at least 2 minor seizures in 
the last 6 months.  A 40 percent evaluation requires at least 
1 major seizure in the last 6 months or 2 major seizures in 
the last year; or an average of at least 5 to 8 minor 
seizures weekly.  A 60 percent evaluation requires an average 
of at least 1 major seizure in 4 months over the last year; 
or 9 to 10 minor seizures per week.  An 80 percent evaluation 
requires an average of at least 1 major seizure in 3 months 
over the last year; or more that 10 minor seizures weekly.  A 
100 percent evaluation requires an average of at least 1 
major seizure per month over the last year.  Major seizures 
are characterized by the generalized tonic-clonic convulsion 
with unconsciousness.  A minor seizure consists of a brief 
interruption in the consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head, or sudden jerking movements of the arms, 
trunk, or head, or sudden loss of postural control.  38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (2004).  

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121 (2004).  

A CT scan of the veteran's brain in July 1995 was normal.  
There was no evidence of acute infarction or focal 
intracranial abnormality.  

Upon VA neuropsychiatric examination in March 1996, the 
veteran reported a history of spells for the past 50 years.  
The physician noted a complex medical history that made it 
unclear whether or not the veteran had epilepsy.  He did have 
episodes of transient loss of consciousness about one or two 
times per month.  However, there was no tonic or clonic 
movements observed.  There was no tongue biting or 
incontinence.  There was no aura.  At times, his syncopal 
episodes were thought to be due to hypoglycemia.  Upon 
neurologic evaluation, the veteran was alert and cooperative.  
No bizarre motor movements or tics were noted.  He was 
oriented times three but did exhibit some impairment of 
memory.  Cranial nerves were intact and muscle tones were 
within normal limits.  Deep tendon reflexes were symmetrical 
and normoactive.  The diagnoses were syncopal spells and 
mental deficiency with an anxiety disorder.  

A VA Social and Industrial Survey was conducted in March 1996 
to obtain information on the frequency of the veteran's 
seizures.  The social worker noted that the veteran appeared 
to have a small seizure during the interview.  He became 
totally unresponsive and started into space for about five 
seconds.  When he became responsive, he was unaware of what 
had occurred.  However, he could not provide any information 
about his seizure activity.  Throughout the interview, he 
frequently stared into space and made no response to 
questions.  The veteran's spouse recalled that the veteran 
had a grand mal seizure in November 1995 in a restaurant.  
His eyes rolled back and he fell over to the side in the 
booth and began having shaking and jerking sensations.  He 
was taken to the hospital.  He has continued to have 
"blackout spells" that lasted for a few seconds several 
times per week.  A friend also described a "blackout-type 
seizure" with mild shaking in his arms that lasted five or 
ten minutes.  He believed the episodes occurred every three 
months.  The blackout spells were more frequent.  Another 
friend stated that he had not witnessed a grand mal seizure 
but he was aware that the veteran has had seizures in the 
past.  The social worker concluded that the veteran was 
having some type of complex partial seizure three or four 
times a year, as well as temporary blackout spells.  

In his March 1997 substantive appeal, the veteran related 
that he experienced more than 14 petit mal seizures per week.  

A July 2000 VA hospitalization report indicated that the 
veteran underwent a cardiac catheterization.  His discharge 
diagnoses did not mention seizures.  

Upon VA examination in January 2003, the veteran reported 
that his most recent grand mal attack was "six weeks or six 
months ago."  The clinician noted that he was a poor 
historian.  Responses to field testing were inconsistent and 
inconclusive.  Movements of his face, tongue, and palate were 
symmetrical and active.  Pupils, discs, and rotations were 
normal.  The conclusion was absence and grand mal epilepsy 
with a vague history of 56 years.  The examiner noted the 
veteran was unable to describe the attacks.  

Based on the clinical evidence, the Board concludes that an 
increased rating for the veteran's service-connected petit 
mal seizures is not warranted.  Initially, the Board observes 
that the medical reports conflict on the question of whether 
the veteran has epilepsy or a seizure disorder.  His CT scan 
in 1995 was shown to be normal, and upon evaluation in March 
1996, the physician observed that such a diagnosis was 
questioned.  Additionally, the medical reports do not 
document any additional grand mal seizures since the one in 
November 1995.  The veteran has stated that he experiences 14 
minor seizures per week; however, it has been reported that 
the veteran is a poor historian and he has been unable to 
describe the attacks.  As such, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating for the petit mal seizures.  Therefore, the 
claim must be denied.  See Alemany, supra.  




ORDER

An evaluation in excess of 10 percent for petit mal seizures 
is denied.  

REMAND

As discussed above, an additional medical opinion was 
associated with the veteran's file after the case was 
certified to the Board by the RO.  The Board sent the veteran 
a letter providing him the opportunity to waive RO review of 
this evidence.  However, his representative responded and 
declined to provide such a waiver.  The Board again observes 
that the Court's decision in Padgett has since been 
withdrawn.  Nevertheless, in light of the notice provided to 
the veteran, as well as his representative's specific 
response that a waiver would not be granted, the Board finds 
that a remand is appropriate to avoid any due process 
violation.  

Accordingly, the case is REMANDED to the RO for the 
following:  

The RO should readjudicate the issue of 
entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for 
additional disability of the left eye as 
a result of treatment at a VAMC with 
consideration of the additional evidence 
associated with the claims folder 
subsequent to certification of the appeal 
to the Board, to include the May 2004 
independent medical opinion.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



